Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered September 19, 1991, convicting defendant, after a jury trial, of 2 counts of robbery in the second degree and 1 count of assault in the second degree, and sentencing him to prison terms of 1 Vi to 4!A years on each robbery count and 1 to 3 years on the assault count, all to run concurrently, unanimously affirmed. The case is remitted to the Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the circumstantial evidence in the light most favorable to the People, the jury reasonably concluded that defendant’s guilt of robbing and assaulting the complainant was proven to a moral certainty (see, People v Betancourt, 68 NY2d 707, 709-710). Within minutes after, and a few blocks from the site of the crime, complainant identified one of the co-defendants, whose face he saw while being punched, and pointed out defendant, recalling the white shirt he had seen from the corner of his eyes being worn by the individual who put him in a chokehold. The fact that defendant’s white shirt actually had black sleeves does not detract from the sufficiency of the evidence; any minor contradictions in complainant’s trial descriptions of the color of the shirt were for the jury to reconcile.
Since no proof was offered that incarceration would impair defendant’s psychiatric condition and in light of the societal interest in punishing a violent felon, the trial court did not *333abuse its discretion in denying defendant’s motion to dismiss the charges in the interest of justice (see, People v Insignares, 109 AD2d 221, 234, lv denied 65 NY2d 928).
We have considered defendant’s remaining contentions and find they do not warrant any modification of the judgment. Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.